Opinion by
Mr. Justice Fell,
Edward Malone was an inmate of the almshouse of Montgomery county, from May, 1877, until June, 1888, when he became insane and was removed to the hospital for the insane at Norristown, where he is still confined. In June, 1891, he became entitled under the will of a relative to a legacy of f 3,100. This action is by the directors of the poor of the county against the committee of his estate, to recover the amount expended for -his board and maintenance while in the almshouse and subsequently while an inmate of the asylum up to June, 1891, since which time he has been maintained out of his estate.
Judgment was entered in the common pleas, on a case stated, for the plaintiff.
It may be conceded for the purposes of this inquiry that supplies furnished a pauper are gratuities, and that an action for the price could not be maintained on an implied promise, or unless an obligation is created by statute. The right to recover in this case was based upon the 33d section of the Act of June 13, 1836, P. L. 548, which reads as follows: “It shall be lawful for the directors of the poor of any county, or for the overseers of any district, as the case may be, in which any person shall have become chargeable, to sue for and recover any real and personal estate belonging to such person, and to sell or otherwise dispose of the personal property, and to collect and receive the rents and profits of the real estate, and to apply the proceeds, or so much thereof as may be necessary, to pay the expenses incurred in the support and funeral of such person.”
*87The evident purpose of this act was to give a right which' did not before exist, and a fair construction of it in view of the old law and the remedy would seem to sustain the judgment. It works a change in the relation of the pauper to the community, and imposes an obligation to pay for the maintenance received. The case has been so thoroughly considered in the clear and able opinion of the learned judge of the common pleas that further discussion is unnecessary.
The judgment is affirmed.